Citation Nr: 1220690	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-13 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the period prior to January 8, 2008, and 20 percent thereafter, for type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1968 to July 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which in part, granted service connection for type 2 diabetes mellitus and assigned a 10 percent disability rating, effective January 29, 2007.  The Veteran appealed the initial disability rating assigned.  A December 2008 rating decision granted an increased disability rating of 20 percent effective January 8, 2008.

The case was previously before the Board in January 2011, when it was remanded for examination of the Veteran.  The requested development has been completed.  


FINDINGS OF FACT

1.  Prior to January 8, 2008, the Veteran's diabetes mellitus was manageable by restricted diet alone.

2.  Beginning on January 8, 2008 the Veteran's diabetes mellitus required management with an oral hypoglycemic agent.

3.  The Veteran's service-connected diabetes mellitus is not manifested by a need for daily insulin, the need for regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or twice a month visits to a diabetic care provider.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for the period prior to January 8, 2008, and 20 percent thereafter, for type 2 diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 3.383, 3.385, 4.119, Diagnostic Code 7913 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  

VA has obtained service treatment records; private medical treatment records; VA treatment records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file and the Veteran has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

This appeal is from the initial disability rating assigned upon the award of service connection.  The entire body of evidence is for consideration.  Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In determining a disability evaluation, the VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record, and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran served in combat in Vietnam.  The RO interpreted a January 2007 statement as an informal claim and a March 2007 submission as a formal claim for service connection for diabetes mellitus.  

Private medical treatment records are equivocal as to the original date of onset and diagnosis of diabetes mellitus.  Private medial consultation reports dated in April 2001 indicate that the Veteran was a "borderline diabetic."  However, a series of private laboratory test reports, such as one dated August 2005, indicate findings of slightly elevated blood glucose (sugar) levels without indicating any diagnosis.  

A December 2006 outpatient treatment note from the Veteran's private physician indicates that the Veteran had elevated blood glucose readings and had hyperglycemia.  Diabetes mellitus was suspected but a follow-up fasting blood glucose test was necessary.  A January 2007 outpatient treatment note indicates that the blood testing was accomplished and that elevated blood glucose levels persisted.  The diagnosis was "new onset diabetes mellitus."  A follow-up treatment note dated in April 2007 indicated that the diabetes mellitus was stable with diet and exercise.  

In June 2007, a VA Compensation and Pension examination of the Veteran was conducted.  The Veteran reported recently retiring from civilian employment as a government engineer.  He also reported that he had been diagnosed with diabetes mellitus in 1989; however, the physician's review of the medical evidence revealed that a confirmed diagnosis was not made until more recently as indicated in the evidence referenced above.  He reported following up with a physician every three months and that he was being treated with diet and exercise and that he was not prescribed any medication to treat his diabetes.  He reported no episodes of ketoacidosis or hypoglycemia.  He also reported that he was not experiencing any neurologic symptoms in his extremities.  Physical examination revealed no significant abnormalities.  No eye, skin, or neurologic symptoms were present as complications of diabetes mellitus.  The diagnosis was diabetes mellitus without complications and not requiring insulin.  

A July 2007 VA outpatient treatment record reveals that the Veteran reported symptoms of "tingling" in both legs; however, neurologic examination was normal without evidence of abnormal sensation.  

A VA outpatient treatment record dated January 2008 reveals that this is the initial time that he was prescribed metformin, an oral hypoglycemic agent, to treat his diabetes mellitus.  

VA outpatient treatment records dated from 2008 to the present have been reviewed.  These records reveal that the Veteran's service-connected diabetes mellitus requires treatment with:  an oral hypoglycemic agent, restricted diet, and exercise.  The assessment contained in his VA treatment records is "diabetes mellitus without mention of complication," such as is indicated in a March 2008 treatment record.  No complications of diabetes mellitus are indicated in the treatment records. For example, records dated February 2008 and July 2010 indicate that eye examinations of the Veteran revealed no diabetic retinopathy was present.  A September 2009 diabetic foot examination revealed no skin or neurologic abnormalities of the feet.  

In March 2011, another VA Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the Veteran's medical history and noted that his diabetes mellitus was being treated with metformin with no side effects.  On questioning the Veteran reported having episodes of hypoglycemic reactions or ketoacidosis which required visits to a diabetic care provider monthly or less often.  However, review of the documented medical treatment records does not confirm such episodes have occurred.  The Veteran did not report any other complications related to his diabetes mellitus, although a notation of "paresthesias" is indicated.  Physical examination did not reveal any abnormalities of the skin or upper extremities.  Decreased tibial pulses in both legs were noted, but neurologic examination of all extremities was normal.  While it was noted that the Veteran had glaucoma, he did not have any eye symptoms related to the service-connected diabetes mellitus.  The diagnosis was type 2 diabetes mellitus.  The examiner indicated that there was no evidence of:  visual impairment; cardiovascular disease; kidney disease; neurologic disease; amputation; or other diabetic conditions.  The examiner indicated that the Veteran's diabetes mellitus did not cause, or require, and restriction in his activities.  The examiner also noted that the Veteran was currently not employed and that he retired in 2007 due to being eligible due to age or duration of employment.

The Veteran's service-connected type 2 diabetes mellitus is rated under Diagnostic Code 7913.  A rating of 10 percent is assigned for diabetes mellitus that is managed by a restricted diet only.  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A rating of 60 percent is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities and involving episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or visits to a diabetic care provider twice a month plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) and involving episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913. 

Diagnostic Code 7913 provides that complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  The medical evidence of record does not reveal the presence of any complications of the Veteran's diabetes mellitus.  Accordingly, additional disability ratings under other Diagnostic Codes are not warranted.  

The Veteran's service-connected type 2 diabetes mellitus is rated at a 10 percent disability rating from January 29, 2007 until January 8, 2008.  The evidence of record establishes that the Veteran was diagnosed with diabetes mellitus during this period of time, but he was not treated with any medication.  Rather, during this period of time he was treated with a restricted diet and exercise alone.  There is no evidence that during this period of time there were any complications or that the Veteran met the criteria for the assignment of a disability rating in excess of 10 percent.

The evidence establishes that the Veteran was first prescribed metformin, an oral hypoglycemic agent, to treat his diabetes mellitus in January 2008.  From this point on his diabetes mellitus has been treated with this oral hypoglycemic agent and restricted diet.  There is no evidence that the Veteran has had any complications resulting from his diabetes mellitus.  He has never required insulin.  Despite the representative's unsupported assertions in a December 2010 Informal Hearing Presentation, the Veteran has never required regulation of activities.  Rather, the medical evidence of record reveals that increased exercise is recommended.  The VA examination reports of record indicate that the diabetes results in no impact on the Veteran's activity level.  The March 2011 examination report indicates that the Veteran reported having episodes of hypoglycemic reactions or ketoacidosis which required visits to a diabetic care provider monthly or less often.  However, there is no other evidence of record which supports this report.  Simply put, there is no evidence that the Veteran meets any of the criteria for the assignment of a disability rating in excess of 20 percent for his service-connected diabetes mellitus.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116. 

The schedular evaluation in this case is adequate.  Ratings in excess of that assigned are provided for certain manifestations of diabetes mellitus, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to his diabetes mellitus, and no interference with employment is shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required. 

The preponderance of the evidence is against the claim for an initial disability rating in excess of 10 percent for the period prior to January 8, 2008, and 20 percent thereafter, for type 2 diabetes mellitus.  There is no doubt to be resolved; and increased disability ratings in excess of those assigned for the stated periods of time are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, Diagnostic Code 7913.


ORDER

An initial disability rating in excess of 10 percent for the period prior to January 8, 2008, and 20 percent thereafter, for type 2 diabetes mellitus is denied.  



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


